Field, C. J.
This is a petition for a writ of certiorari to be addressed to the Police Court of Lowell for the purpose of quashing or annulling an order or judgment of that court whereby the sum of $7,000, which the petitioner had deposited on giving his personal recognizance in a criminal complaint against him before that court, was adjudged to be forfeited, and was ordered to be paid to thex treasurer of the county of Middlesex, and was so paid. Pub. Sts. c. 212, § 68.
The point has not been taken that certiorari is not the proper remedy. See Lynch v. Crosby, 134 Mass. 313. The proceedings on the criminal complaint appear to have been in accordance with' the statutes. Pub: Sts. c. 212, §§ 26, 46, 53, 68-71. St. 1882, c. 134.
The facts that after default on his recognizance, and after the money had been adjudged forfeited and bad been paid to the treasurer of the county of Middlesex, the prisoner was recaptured on a copias issued by the Police Court, and was brought before that court, where he pleaded not guilty and waived an examination, and was ordered by the Police Court to be committed for trial before the Superior Court, where upon indictment found he was afterwards tried, convicted, and sentenced, *431do not make void the judgment of the Police Court declaring the $7,000 forfeited.
That the Police Court did not have jurisdiction to impose sentence upon the petitioner, and that the recognizance contains the words “sentence,” “final sentence,” and “term” do not render the recognizance void. The recognizance substantially follows the provisions of Pub. Sts. c. 212, § 53, without distinguishing between the cases in which the Police Court had jurisdiction to impose sentence and those in which it had jurisdiction only to hold the accused for trial before the Superior Court. The words in the recognizance which have no application to the case before the Police Court may be rejected as surplusage, or “term” may be construed to mean time, and “sentence” to mean order. The recognizance cannot be construed to require the appearance of the petitioner before the Superior Court. See Pub. Sts. c. 212, § 63. State v. Crowley, 60 Maine, 103.
If this recognizance had been certified upon default to the Superior Court, pursuant to Pub. Sts. c. 212, § 27, and a suit had been brought upon it in that court, the petitioner might have availed himself of the provisions of Pub. Sts. c. 212, §§ 62-66, but no suit has been brought on the recognizance. By Pub. Sts. c. 212, § 71, he had a remedy if he had surrendered himself, but that section contains no provisions concerning the effect of a recapture. In the present proceeding the judgment of the Police Court adjudging the money to be forfeited cannot be annulled or quashed, because it is a judgment which that court had a right to render upon the default of the respondent in the criminal complaint then pending before that court.

Petition dismissed.